Citation Nr: 0430340	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  00-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress disorder 
or diabetes mellitus.  

2.  Entitlement to service connection for coronary artery 
disease secondary to service-connected post-traumatic stress 
disorder or diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and W.S.W., PhD. 

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel
INTRODUCTION

The veteran served on active duty from March 1962 to December 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In November 2003, the veteran testified at a hearing at the 
Board before the undersigned Acting Veterans Law Judge.  A 
transcript of the record is in the record. 

In January 2004, the undersigned granted the veteran's motion 
to advance the case on the docket.  

In August 2004, the Board obtained an independent medical 
expert's opinion on the issues and sent a copy of the opinion 
to the veteran for review and comment.  In response, the 
veteran waived initial review of the evidence by the agency 
of original jurisdiction and submitted additional argument. 


FINDINGS OF FACT

1.  Service-connected PTSD aggravated hypertension.  

2.  Service-connected diabetes mellitus aggravated coronary 
artery disease. 


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.310 (2004).  

2.  Coronary artery disease is proximately due to or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The veteran filed his claim of service connection for 
hypertension and coronary artery disease in 1998.  The RO 
adjudicated the claim in October 1998.  In the rating 
decision, the RO explained that the claim failed because 
there was no link between hypertension and coronary artery 
disease and PTSD.  After the appeal was perfected, the RO 
notified the veteran of the VCAA in April 2001.  In the 
letter, the veteran was notified that VA would obtain VA 
records or records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the private records on his behalf. He was also 
notified to identify any other evidence in support of his 
claim.  He was given 60 days to respond.  In response, the 
veteran submitted additional evidence.  In the December 2002 
statement of the case, the RO notified the veteran that the 
claim failed because there was no link between hypertension 
and coronary artery disease and diabetes mellitus. In 
November 2003, the veteran and a witness addressed the issues 
at a hearing. 

While the VCAA notice was out of sequence, the content of the 
notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice). 

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Also, the notice to identify "any other evidence in support 
of his claim" is to the same effect as the request for "any 
evidence in the claimant's possession" under 38 C.F.R. 
§ 3.159.

At this stage of the appeal, there is no further notice that 
is needed to comply with the VCAA and the appellant is not 
prejudiced by the out-of-sequence notice and the Board will 
proceed with appellate review. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the appellant has not identified 
any additional evidence and as there is otherwise no 
outstanding evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Factual Background

The service medical records do not show any symptomatology 
associated with an abnormal cardiovascular condition or 
hypertension.    

After service, neither a cardiovascular abnormality nor 
hypertension was shown on VA examination in February 1971.  
On VA hospitalization in November 1994, history included 
congestive heart failure and a fifteen-year history of 
hypertension. The pertinent diagnoses were PTSD, nicotine 
dependence, hypertension, and hyperlipidemia.  

VA records, dated in March 1995, refer to an enlarged heart 
and heart failure and high blood pressure that were found on 
a VA examination for the Agent Orange Registry. 

In a June 1996 rating decision, the RO granted service 
connection for PTSD, effective from December 1994 and 
assigned a rating of 50 percent. 

In an August 1997 report, J.M., M.D., noted that the veteran 
had been followed for about 10 to 12 years for coronary 
artery disease. 

In statements, dated in December 1998, November 1999, and 
November 2000, A.A., M.D., a cardiologist, reported that the 
veteran had been a patient for many years and was known to 
have coronary artery disease, hypertension, chronic 
obstructive pulmonary disease, episodes of congestive heart 
failure, and PTSD.  The cardiologist could not rule out the 
possibility that PTSD caused hypertension and cardiovascular 
problems causing episodes of congestive heart failure.  
Treatment records, covering the period from 1994 to 1998, 
show that cardiac catheterization in 


January 1997 revealed abnormal coronary artery anatomy.  In 
the November 2000 statement, the cardiologist stated that the 
veteran was diagnosed with diabetes in 1998.   

On VA examination in March 1999, the examiner expressed the 
opinion that the veteran's PTSD symptoms were likely to raise 
blood pressure and the heart rate, which may contribute to 
the veteran's cardiac disease.  

In June 1999, the VA Deputy Director of Managed Care, a 
physician, noted that there was significant medical 
literature, which had determined that hypertension can be a 
consequence of and/or aggravated by the diagnosis of PTSD, 
but that the medical literature was not as clear about the 
long-term effects of PTSD on coronary artery disease.  She 
then expressed the opinion that as hypertension was itself a 
known risk factor for coronary artery disease, it was more 
likely than not that the veteran's diagnosis of coronary 
artery disease was related to his service-connected PTSD.  

In January 2000, the Acting Director of VA's Medical Service, 
expressed the opinion that there was no direct evidence 
linking PTSD and coronary disease, nor was there a causal 
relationship between PTSD and hypertension.  The physician 
pointed out that the veteran had developed hypertension 
before he was granted service-connected for PTSD, that the 
veteran's hypertension, smoking, high cholesterol and 
triglycerides, obesity and family history of heart disease 
and diabetes, had contributed to his mild coronary artery 
disease.  

In an April 2001 report, A.G., M.D., the Director of 
Occupational Health, at Washington Hospital Center, expressed 
the opinion that if, in fact, the veteran developed PTSD 
prior to the onset of hypertension and if he had ongoing 
symptoms of high anxiety states as a result of his service-
connected PTSD, then it was as likely as not that PTSD 
contributed to the development of hypertension or exacerbated 
his existing hypertension.  The physician also stated that 
there currently was no direct causal relationship in the 
medical literature between PTSD and coronary artery disease.  

In an August 2001 rating decision, the RO granted service 
connection for diabetes mellitus. 

On VA examination in April 2002, the examiner expressed the 
opinion that the veteran's diabetes did not contribute to or 
cause coronary artery disease and hypertension.  In an 
addendum, the physician explained that the veteran's diabetes 
mellitus did not cause a worsening of hypertension and 
coronary artery disease on the basis of blood pressure 
readings and cardiac catheterization in March 2001, which 
showed stable, mild coronary artery disease.  

A nuclear profusion scan in August 2002 revealed a left 
bundle branch block and mild "LV" systolic dysfunction. 

In a January 2003 statement, A.A., M.D., cardiologist, 
reported that a recent cardiac catheterization, showing 
blockages in the right coronary artery, represented a 
significant progression of coronary artery disease.  The 
cardiologist attributed the progression of coronary artery 
disease to diabetes.  In a November 2003 statement, the 
cardiologist expressed the opinion that the PTSD aggravated 
hypertension and the related cardiovascular problems. 

In a November 2003 statement, W.S.W., PhD, a VA psychologist, 
who is familiar with the veteran's case, reported that 
according to research, a diabetic condition exacerbates blood 
vessel blockage, which is a key symptom of the veteran's 
coronary heart disease and that the accepted research 
literature supports the view that there is an interactive 
effective between PTSD and cardiac problems that cannot be 
fully explained by looking at each condition separately and 
that the two conditions materially exacerbate each other. 

The veteran and W.S.W., PhD, testified at hearing in November 
2003.  Dr. W. testified as to cardiac changes and PTSD. 

In light of the conflicting medical opinions, in October 
2004, the Board obtained an expert medical opinion from a 
source outside of VA to review the veteran's entire claims 
file, to include his service medical and personnel records, 
and offer an opinion as to:  a) Is there any medical or 
scientific evidence to support a finding that service-
connected PTSD and/or Type II diabetes mellitus caused 
hypertension or coronary artery disease; and, b) If not, then 
is there any medical or scientific evidence to support a 
finding that hypertension or coronary  artery disease 
increased in severity due to service-connected PTSD and/or 
Type II diabetes mellitus? 

In response, the independent expert, an Assistant Professor 
of Medicine in the Division of Cardiology at The George 
Washington University offered the following opinion.  After 
referring to specific facts in the veteran's claims file, the 
cardiologist stated that it was less than 50 percent the 
veteran developed hypertension just from having PTSD.  The 
physician noted the veteran likely has essential 
hypertension; however, it is accepted that PTSD may 
contribute to some degree in the development and maintenance 
of his hypertension, with the degree of contribution 
depending on the severity of the PTSD.  As far as increased 
severity, there is a greater than 50 percent chance that the 
veteran's hypertension was increased in severity due to PTSD.  

The cardiologist further offered that the probability of PTSD 
as a cause of coronary artery disease is much less than 50 
percent, and the probability of PTSD increasing the severity 
of coronary artery disease is also less than 50 percent.  

In addition, the cardiologist stated that diabetes may cause 
hypertension, at least it may increase the severity of 
hypertension.  However, in the particular facts of the 
veteran's case, he was diagnosed with hypertension in 1994 
and with diabetes in 1998.  Hence, the veteran developed 
hypertension prior to developing diabetes.  Further, the 
veteran was diagnosed with coronary artery disease in 1997 
and with diabetes in 1998.  Therefore, it is unlikely that 
diabetes caused his coronary artery disease if it was not 
present prior to 1997.  

The cardiologist summarized that all the veteran's medical 
reports seem to be in agreement that there is no direct 
causal relationship in the medical literature between PTSD 
and coronary artery disease.  All reports seem to be in 
agreement that PTSD may aggravate hypertension.  Most people 
would say that diabetes is one of the causes and aggravates 
coronary artery disease.  However, in this particular case, 
it seems that the veteran's coronary artery disease was found 
prior to the onset of diabetes.  

Analysis

The veteran contends that he is entitled to service 
connection for hypertension and coronary artery disease, 
which he claims were proximately due to or caused by his 
service-connected PTSD and/or Type II diabetes mellitus.  In 
the alternative, he maintains that his service-connected PTSD 
and Type II diabetes mellitus have aggravated his 
hypertension and coronary artery disease.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  

A disability that is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Section 3.310(a) has been 
interpreted as authorizing a grant of service connection for 
disability caused by a service-connected disability, and for 
the degree of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

A.  Hypertension

Hypertension was first noted twenty-four years after the 
veteran was separated from service.  In service, his blood 
pressure readings were consistently in the normal range and 
there were no complaints or symptomatology associated with 
any cardiac abnormality.  Furthermore, there is no medical 
evidence of record that links 


hypertension to service.  And the veteran does not argue that 
hypertension began in service.  For this reason, service 
connection for hypertension on a direct basis is denied.  

Service connection may also be granted for hypertension if 
the medical evidence shows that it is the result of or due to 
a service-connected disability, including the concept of 
aggravation by a service-connected disability.  If service 
connection is granted, then the disability is considered part 
of the original service-connected disability and can be 
compensated for the degree of aggravation involved.  
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

In this case, the veteran has been evaluated by both VA and 
non-VA health-care professionals.  All have offered medical 
opinions as to whether there is a nexus between the veteran's 
service-connected PTSD and hypertension.  

On the question of whether PTSD directly caused hypertension, 
the Board finds that the preponderance of the evidence is 
against the claim that PTSD caused hypertension as evidenced 
by the opinion of the independent medical expert and a VA 
medical opinion, citing a review of the literature, that 
there is no direct evidence of a causal relationship between 
PTSD and hypertension. 

However this does not end the analysis, service connection 
may also be established in this case if the service-connected 
PTSD aggravated hypertension.  The Board finds the evidence 
favors a grant of service connection by aggravation on the 
basis of the independent medical expert's opinion, as well 
as, the statement and testimony of the VA psychologist.  In 
addition, the VA Deputy Director of Managed Care stated that 
there was significant medical literature that had determined 
that hypertension can be a consequence of and/or aggravated 
by the diagnosis of PTSD.  

Therefore service connection is granted for hypertension over 
and above the degree of disability existing prior to VA 
examination in April 2002, when the VA examiner found no 
worsening of hypertension on the basis of blood pressure 
readings. 

Since secondary service connection for hypertension due to 
PTSD is granted, the question of secondary service connection 
for hypertension due to diabetes is moot. 

B.  Coronary Artery Disease

The service medical records do not reflect any complaints or 
symptomatology pertaining to coronary artery disease.  In 
fact, coronary artery disease was not shown until some 
twenty-seven years after service.  Also, there is no medical 
evidence of record of a nexus between coronary artery disease 
and the period of the veteran's service.  Hence, service 
connection for coronary artery disease on a direct basis is 
denied.  

Service connection may be granted on a secondary basis if the 
medical evidence shows that the veteran's coronary artery 
disease is proximately due to or the result of a service 
connected disability to include being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen, 7 
Vet. App. at 448.  

In this case, the record shows that coronary artery disease 
was manifested before diabetes mellitus negating a causal 
connection.  However this does not end the analysis, service 
connection may also be established if the service-connected 
diabetes aggravated coronary artery disease.  The record 
shows that on VA examination in April 2002 the examiner 
expressed the opinion that the veteran's diabetes did not 
contribute to or cause coronary artery disease and he later 
explained that the veteran's diabetes mellitus did not cause 
a worsening of coronary artery disease on the basis of 
cardiac catheterization in March 2001, which showed stable, 
mild coronary artery disease.  

Subsequently, the veteran submitted a January 2003 statement 
from A.A., M.D., a cardiologist, who reported that in January 
2003 cardiac catheterization revealed blockages in the right 
coronary artery that had not been previously shown, which he 
described as a significant progression of coronary artery 
disease due to diabetes.  While the veteran has other risk 
factors for coronary artery disease, diabetes is recognized 
as a powerful and independent risk factor for coronary artery 
disease and a major health risk for a diabetic.  This 
particular aspect of the case was not addressed in the 
opinion of the independent medical expert.  For these 
reasons, the Board finds the evidence on the question of 
aggravation to be in equipoise and therefore resolves 
reasonable doubt in the veteran's favor.  Therefore service 
connection is granted for coronary artery disease over and 
above the degree of disability existing prior to the January 
2003 cardiac catheterization, documenting a right coronary 
artery lesion. 


ORDER

Service connection for hypertension secondary to service-
connected PTSD on the basis of aggravation is granted.  

Service connection for coronary artery disease secondary to 
service-connected PTSD or diabetes mellitus is denied.  



____________________________________________
	GEORGE E. GUIDO, JR.  
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



